EX-99.a.2 Effective as of September 28, 2004 AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST of THE UBS FUNDS a Delaware Statutory Trust `rincipal Place of Business One North Wacker Drive Chicago, Illinois 60606 TABLE OF CONTENTS ARTICLE I. Name and Definitions Section 1. Name Section 2. Definitions ARTICLE II. Purpose of Trust ARTICLE III. Shares Section 1. Division of Beneficial Interest Section 2. Ownership of Shares Section 3. Investments in the Trust Section 4. Status of Shares and Limitation of Personal Liability Section 5. Power of Board of Trustees to Change Provisions Relating to Shares Section 6. Establishment and Designation of Shares ARTICLE IV. The Board of Trustees Section 1. Number, Election and Tenure Section 2. Effect of Death, Resignation, etc. of a Trustee Section 3. Powers Section 4. Payment of Expenses by the Trust Section 5. Ownership of Assets of the Trust Section 6. Service Contracts. ARTICLE V. Shareholders’ Voting Powers and Meetings Section 1. Voting Powers Section 2. Voting Power and Meetings Section 3. Quorum and Required Vote Section 4. Action by Written Consent Section 5. Record Dates ARTICLE VI. Net Asset Value, Distributions, and Redemptions Section 1. Determination of Net Asset Value, Net Income, and Distributions Section 2. Redemptions and Repurchases Section 3. Redemptions at the Option of the Trust 1 1 2 3 3 3 4 4 4 4 5 7 7 8 8 11 11 11 13 13 13 13 13 14 14 14 14 16 i Section 4. Transfer of Shares ARTICLE VII. Compensation and Limitation of Liability Section 1. Compensation of Trustees Section 2. Indemnification and Limitation of Liability Section 3. Trustee’s Good Faith Action, Expert Advice No Bond or Surety Section 4. Insurance ARTICLE VIII. Miscellaneous Section 1. Liability of Third Persons Dealing with Trustees Section 2. Termination of Trust or Series Section 3. Merger and Consolidation Section 4. Amendments Section 5. Filing of Copies References, Headings Section 6. Applicable Law Section 7. Provisions in Conflict with Law or Regulations Section 8. Statutory Trust Only Section 9. Use of the Name “UBS” 16 16 16 16 17 17 17 17 17 18 18 18 18 19 20 20 ii AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF THE UBS FUNDS WHEREAS, the Trust was formed by the Trustees by the filing of the Certificate of Trust with the Office of the Secretary of State of the State of Delaware on August9, 1993, pursuant to an Agreement and Declaration of Trust, dated as of August9, 1993, as amended from time to time (the “Original Declaration of Trust”); and WHEREAS, the Trust desires to update certain information contained in the Original Declaration of Trust; and WHEREAS, pursuant to the provisions of the Original Declaration of Trust, the Trustees desire to amend and restate the Original Declaration of Trust in the manner hereinafter set forth; NOW, THEREFORE, the Trustees hereby declare that: (i)the Original Declaration of Trust is amended and restated in its entirety in the matter set forth; and (ii)the Trustees shall hold IN TRUST all cash, securities and other assets which the Trust now possesses or may hereafter acquire from time to time in any manner and manage and dispose of the same upon the following terms and conditions for the pro rata benefit of the holders of Shares in this Trust; and (iii)this Declaration of Trust shall be binding in accordance with its terms on every Trustee, by virtue of having become of Trustee of the Trust, and on every Shareholder, by virtue of having become a Shareholder of the Trust, pursuant to the terms of the Original Declaration of Trust and/or this Declaration of Trust. ARTICLE I. Name and Definitions Section 1.Name .This trust shall be known as “THE UBS FUNDS” (formerly known as “The Brinson Funds”) and the Trustees shall conduct the business ofthe Trust under that name or any other name as they may from time to time determine. 1 Section 2.Definitions .Whenever used herein, unless otherwise required by the context or specifically provided: (a)The “Trust” refers to the Delaware statutory trust (formerly known as a Delaware business trust) established by the Agreement and Declaration of Trust, dated as of August 9, 1993, as amended from time to time; (b)The “Trust Property” means any and all property, real or personal, tangible or intangible, which is owned or held by or for the account of the Trust.The Trustees may authorize the division of Trust Property into two or more series, in accordance with the provisions of Article III, Section 1 hereof, in which case all references in this Declaration to the Trust, Trust Property, Shares therein or Shareholders thereof shall be deemed to refer to each such series, as the case may be, except as the context otherwise requires.Any series (or classes) of Trust Property shall be established and designated, and the variations in the relative rights and preferences as between the different series (and classes) shall be fixed and determined, by the Trustees.All series (and classes) of Trust Property so established and designated by the Trustees shall be set forth in AttachmentA to this Declaration of Trust, as amended from time to time; (c)“Trustees” refers to the persons who have signed this Agreement and Declaration of Trust, so long as they continue in office in accordance with the terms hereof, and all other persons who have been duly elected or appointed to serve on the Board of Trustees in accordance with the provisions of the Original Declaration of Trust or this Declaration of Trust, and reference herein to a Trustee or the Trustees shall refer to such person or persons in their capacity as trustees hereunder; (d)“Shares” means the shares of beneficial interest into which the beneficial interest in the Trust shall be divided from time to time and includes fractions of Shares as well as whole Shares; (e)“Shareholder” means a record owner of outstanding Shares; (f)“Person” means and includes individuals, corporations, partnerships, trusts, foundations, plans, associations, joint ventures, estates and other entities, whether or not legal entities, and governments and agencies and political subdivisions thereof, whether domestic or foreign; (g)The “1940 Act” refers to the Investment Company Act of 1940 and the Rules and Regulations thereunder, all as amended from time to time.References herein to specific sections of the 1940 Act shall be deemed to include such Rules and Regulations as are applicable to such sections as determined by the Trustees or their designees; (h)The terms “Commission” and “Principal Underwriter” shall have the respective meanings given them in Section 2 (a) (7) and Section (2) (a) (29) of the 1940 Act; 2 (i)“Declaration of Trust” shall mean this Amended and Restated Agreement and Declaration of Trust, as amended or restated from time to time; (j)“By-Laws” shall mean the By-Laws of the Trust as amended from time to time; (k)The term “Interested Person” has the meaning given it in Section 2 (a) (19) of the 1940 Act; (l)“Investment Manager” or “Manager” means a party furnishing services to the Trust pursuant to any contract described in Article IV, Section 7 (a) hereof; (m)“Series” refers to each Series of Shares established and designated under or in accordance with the provisions of Article III. ARTICLE II. Purpose of Trust The purpose of the Trust is to conduct, operate and carry on the business of a management investment company registered under the 1940 Act through one or more Series investing primarily in securities. ARTICLE III. Shares Section 1.Division of Beneficial Interest .The beneficial interest in the Trust shall at all times be divided into an unlimited number of Shares, with a par value of $.001 per Share.The Trustees may authorize the division of Shares into separate Series and the division of Series into separate classes of Shares.The different Series shall be established and designated, and the variations in the relative rights and preferences as between the different Series shall be fixed and determined, by the Trustees.If only one Series shall be established, the Shares shall have the rights and preferences provided for herein and in Article III, Section 6 hereof to the extent relevant and not otherwise provided for herein. Subject to the provisions of Section 6 of this Article III, each Share shall have voting rights as provided in Article V hereof, and holders of the Shares of any Series shall be entitled to receive dividends, when, if and as declared with respect thereto in the manner provided in Article VI, Section 1 hereof.No Share shall have any priority or preference over any other Share of the same Series with respect to dividends or distributions of the Trust or otherwise.All dividends and distributions shall be made ratably among all Shareholders of a Series (or class) from the assets held with respect to such Series according to the number of Shares of such Series (or class) held of record by such Shareholders on the record date for any dividend or distribution or on the date of termination of the Trust, as the case may be.Shareholders shall have no preemptive or other right to subscribe to any additional Shares or other securities issued by the Trust or any Series.The Trustees may from time to time divide or combine the Shares of a Series into a greater or lesser number of Shares of such Series without thereby materially changing the proportionate beneficial interest of such Shares in the assets held with respect to that Series or materially affecting the rights of Shares of any other Series. 3 Section 2.Ownership of Shares .The ownership of Shares shall be recorded on the books of the Trust or a transfer or similar agent for the Trust, which books shall be maintained separately for the Shares of each Series.No certificates evidencing the ownership of Shares shall be issued except as the Board of Trustees may otherwise determine from time to time.The Trustees may make such rules as they consider appropriate for thetransfer of Shares of each series (or class) and similar matters.The record books of the Trust as kept by the Trust or any transfer or similar agent, as the case may be, shall be conclusive as to the identityof the Shareholders of each Series and as to the number of shares of each Series held from time to time by each Shareholder. Section 3.Investments in the Trust .Investments may be accepted by the Trust from such Persons, at such times, on such terms, and for such consideration as the Trustees from time to time may authorize.Each investment shall be credited to the Shareholder’s account in the form of full and fractional Shares of the Trust, in such Series (or class) as the purchaser shall select, at the net asset value per Share next determined for such Series (or class) after receipt of the investment; provided, however, that the Trustees may, in their sole discretion, impose a sales charge or reimbursement fee upon investments in the Trust. Section 4.Status of Shares and Limitation of Personal Liability .Shares shall be deemed to be personal property giving only the rights provided in this instrument and the By-Laws of the Trust.Every Shareholder by virtue of having become a Shareholder shall be held to have expressly assented and agreed to the terms hereof.The death of a Shareholder during the existence of the Trust shall not operate to terminate the Trust, nor entitle the representative of any deceased Shareholder to an accounting or to take any action in court or elsewhere against the Trust or the Trustees, but shall entitle such representative only to the rights of said deceased Shareholder under this Declaration of Trust.Ownership of Shares shall not entitle a Shareholder to any title in or to the whole or any part of the Trust Property or right to call for a partition or division of the same or for an accounting, nor shall the ownership of Shares constitute the Shareholders as partners or joint venturers.Neither the Trust nor the Trustees, nor any officer, employee or agent of the Trust shall have any power to bind personally any Shareholder, or to call upon any Shareholder for the payment of any sum of money or assessment whatsoever other than such as the Shareholder may at any time agree to pay. Section 5.Power of Board of Trustees to Change Provisions Relating to Shares .Notwithstanding any other provision of this Declaration of Trust to the contrary, and without limiting the power of the Board of Trustees to amend the Declaration of Trust as provided elsewhere herein, the Board of Trustees shall have the power to amend this Declaration of Trust, at any time and from time to time, in such manner as the Board of Trustees may determine in their sole discretion, without the need for Shareholder action, so as to add to, delete, replace or otherwise modify any provisions relating to the Shares contained in this Declaration of Trust, provided that before adopting any such amendment without Shareholder approval the Board of Trustees shall determine that it is consistent with the fair and equitable treatment of all Shareholders and that Shareholder approval is not required by the 1940 Act or other applicable law.If Shares have been issued, Shareholder approval shall be required to adopt any amendments to this Declaration of Trust which would adversely affect to a material degree the rights and preferences of the Shares of any Series (or class) or to increase or decrease the par value of the Shares of any Series (or class). 4 Section 6.Establishment and Designation of Shares .The establishment and designation of any Series (or class) of Shares shall be effective upon the adoption by a majority of the Trustees, of a resolution which sets forth such establishment and designation and the relative rights and preferences of such Series (or class).Each such resolution shall be incorporated herein by reference upon adoption. Shares of each Series (or class) established pursuant to this Section 6, unless otherwise provided in the resolution establishing such Series, shall have the following relative rights and preferences. (a)Assets Held with Respect to a Particular Series.All consideration received by the Trust for the issue or sale of Shares of a Series, including dividends and distributions paid by, and reinvested in, such Series, together with all assets in which such consideration is invested or reinvested, all income, earnings, profits, and proceeds thereof from whatever source derived, including, without limitation, any proceeds derived from the sale, exchange or liquidation of such assets, and any funds or payments derived from any reinvestment of such proceeds in whatever form the same may be, shall irrevocably be held with respect to that Series for all purposes, subject only to the rights of creditors, and shall be so recorded upon the books of account of the Trust.Such consideration, assets, income, earnings, profits and proceeds thereof, from whatever source derived, including, without limitation, any proceeds derived from the sale, exchange or liquidation of such assets, and any funds or payments derivedfrom any reinvestment of such proceeds, in whatever form the same may be, are herein referred to as “assets held with respect to” that Series.In the event that there are any assets, income, earnings, profits and proceeds thereof, funds or payments which are not readily identifiable as assets held with respect to any particular Series (collectively “General Assets”), the Trustees shall allocate such General Assets to, between or among any one or more of the Series in such manner and on such basis as the Trustees, in their sole discretion, deem fair and equitable, and any General Asset so allocated to a particular Series shall be held with respect to that Series.Each such allocation by the Trustees shall be conclusive and binding upon the Shareholders of all Seriesfor all purposes in absence of manifest error. 5 (b)Liabilities Held with Respect to a Particular Series.The assets of the Trust held with respect to each Series shall be charged with the liabilities of the Trust with respect to such Series and all expenses, costs, charges and reserves attributable to such Series, and any general liabilities of the Trust which are not readily identifiable as being held in respect of a Series shall be allocated and charged by the Trustees to and among any one or more Series in such manner and on such basis as the Trustees in their sole discretion deem fair and equitable.The liabilities, expenses, costs, charges, and reserves so charged to a Series are herein referred to as “liabilities held with respect to” that Series.Each allocation of liabilities, expenses,costs, charges and reserves by the Trustees shall be conclusive and binding upon the holders of all Series for all purposes in absence of manifest error.All Persons who have extended credit which has been allocated to a particular Series, or who have a claim or contract which has been allocated to a Series, shall look exclusively to the assets held with respect to such Series for payment of such credit, claim, or contract.In the absence of an express agreement so limiting the claims of such creditors, claimants and contracting parties, each creditor, claimant and contracting party shall be deemed nevertheless to have agreed to such limitation unless an express provision to the contrary has been incorporated in the written contract or other document establishing the contractual relationship. (c)Dividends, Distributions, Redemptions, and Repurchases.No dividend or distribution including, without limitation, any distribution paid upon termination of the Trust or of any Series (or class) with respect to, or any redemption or repurchase of, the Shares of any Series (or class) shall be effected by the Trust other than from the assets held with respect to such Series, nor shall any shareholder of any Series otherwise have any right or claim against the assets held with respect to any other Series except to the extent that such Shareholder has such a right or claim hereunder as a Shareholder of such other Series.The Trustees shall have full discretion to determine which items shall be treated as income and which items as capital; and each such determination and allocation shall be conclusive and binding upon the Shareholders in absence of manifest error. (d)Voting.All Shares of the Trust entitled to vote on a matter shall vote without differentiation between the separate Series on a one-vote-per-Share basis; provided however, if a matter to be voted on affects only the interests of not all Series (or class of a Series), then only the Shareholders of such affected Series (or class) shall be entitled to vote on the matter. (e)Equality.All the Shares of each Series shall represent an equal proportionate undivided interest in the assets held with respect to such Series (subject to the liabilities of such Series and such rights and preferences as may have been established and designated with respect to classes of shares within such Series), and each Share of a Series shall be equal to each other Share of such Series. (f)Fractions.Any fractional Share of a Series shall have proportionately all the rights and obligations of a whole share of such Series, including rights with respect to voting, receipt of dividends and distributions and redemption of Shares. 6 (g)Exchange Privilege.The Trustees shall have the authority to provide that the holders of Shares of any series shall have the right to exchange such Shares for Shares of one or more other Series in accordance with such requirements and procedures as may be established by the Trustees. (h)Combination of Series.The Trustees shall have the authority, withoutthe approval of the Shareholders of any Series unless otherwise required by applicable law, to combine the assets and liabilities held with respect to any two or more Series into assets and liabilities held with respect to a single Series. (i)Elimination of Series.At any time that there are no Shares outstanding of a Series (or class), the Trustees may abolish such Series (or class).If a class of a Series has outstanding Shares, the Trustees may, in their sole discretion and without Shareholder approval, abolish any such class; provided that, prior to abolishing such class without Shareholder approval, the Board of Trustees shall make a determination that the manner of abolishing such class (i) is consistent with the fair and equitable treatment of all Shareholders; (ii) shall not adversely affect to a material degree the rights and preferences of the Shares of any Series (or class) or increase or decrease the par value of the Shares of any Series (or class); and (iii) shall not require Shareholder approval under the 1940 Act or other applicable law. ARTICLE IV. The Board of Trustees Section 1.Number, Election and Tenure .The number of Trustees constituting the Board of Trustees shall be fixed from time to time by a written instrument signed, or by resolution approved at a duly constituted meeting, by a majority of the Board of Trustees, provided, however, that the number of Trustees shall in no event be less than one (1) nor more than fifteen (15).Subject to the requirements of Section 16 (a) of the 1940 Act, the Board of Trustees, by action of a majority of the then Trustees at a duly constituted meeting, may fill vacancies in the Board of Trustees and remove Trustees with or without cause.Each Trustee shall serve during the continued lifetime of the Trust until he or she dies, resigns, is declared bankrupt or incompetent by a court of competent jurisdiction, or is removed.Any Trustee may resign at any time by written instrument signed by him and delivered to any officer of the Trust or to a meeting of the Trustees.Such resignation shall be effective upon receipt unless specified to be effective at some other time.Except to the extent expresslyprovided in a written agreement with the Trust, no Trustee resigning and no Trustee removed shall have any right to any compensation for any period following his or her resignation or removal, or any right to damages or other payment on account of such removal.Any Trustee may be removed at any meeting of Shareholders by a vote of two-thirds of the outstanding Shares of the Trust.A meeting of Shareholders for the purpose of electing or removing one or more Trustees may be called (i) by the Trustees upon their own vote, or (ii) upon the demand of Shareholders owning 10% or more of the Shares of the Trust in the aggregate. 7 Section 2.Effect of Death, Resignation, etc. of a Trustee .The death, declination, resignation, retirement, removal, or incapacity of one or more Trustees, or all of them, shall not operate to annul the Trust or to revoke any existing agency created pursuant to the terms of this Declaration of Trust.Whenever a vacancy in the Board of Trustees shall occur, until such vacancy is filled as provided in Article IV, Section 1, the Trustees in office, regardless of their number, shall have all the powers granted to the Trustees and shall discharge all the duties imposed upon the Trustees by this Declaration of Trust. Section 3.Powers .Subject to the provisions of this Declaration of Trust, the business of the Trust shall be managed by the Board of Trustees, and such Board shall have all powers necessary or convenient to carry out that responsibility including the power to engage in transactions of all kinds on behalf of the Trust.Trustees, in all instances, shall act as principals and are and shall be free from the control of the Shareholders.The Trustees shall have full power and authority to do any and all acts and to make and execute any and all contracts, documents and instruments that they may consider desirable, necessary or appropriate in connection with the administration of the Trust.Without limiting the foregoing, the Trustees may: adopt, amend and repeal By-Laws not inconsistent with this Declaration of Trust providing for the regulation and management of the affairs of the Trust; elect and remove such officers and appoint and terminate such agents as they consider appropriate; appoint from their own number and establish and terminate one or more committees consisting of two or more Trustees who may exercise the powers andauthority of the Board of Trustees to the extent that the Trustees determine; employ one or more custodians of the assets of the Trust and may authorize suchcustodiansto employ subcustodians and to deposit all orany part of such assets in a system or systems for the central handlingof securities or with a Federal Reserve Bank, retain a transfer agent or a shareholder servicing agent, or both; provide for the issuance and distribution of Shares by the Trust directly or through one or more Principal Underwriters or otherwise; redeem, repurchase and transfer Shares pursuant to applicable law; set record dates for the determination of Shareholders with respect to various matters; declare and pay dividends and distributions to Shareholders of each Series from the assets of such Series; establish from time to time, in accordance with the provisions of Article III, Section 6 hereof, any Series of Shares, each such series to operate as a separate and distinct investment medium and with separately defined investment objectives and policies and distinct investment purpose; and in general delegate such authority as they consider desirable to any officer of the Trust, to any committee of the Trustees and to any agent or employee of the Trust or to any such custodian, transfer or shareholder servicing agent, Investment Manager or Principal Underwriter.Any determination as to what is in the interests of the Trust made by the Trustees in good faith shall be conclusive.In construing the provisions of this Declaration of Trust, the presumption shall be in favor of a grant of power to the Trustees and unless otherwise specified herein or required by the 1940 Act or other applicable law, any action by the Board of Trustees shall be deemed effective if approved or taken by a majority of the Trustees then in office or a majority of any duly constituted committee of Trustees.Any action required or permitted to be taken at any meeting of the Board of Trustees, or any committee thereof, may be taken without a meeting if all members of the Board of Trustees or committee (as the case may be) consent thereto in writing, and the writing or writings are filed with the minutes of the proceedings of the Board of Trustees, or committee, except as otherwise provided in the 1940 Act. 8 Without limiting the foregoing, the Trust shall have power and authority: (a)To invest and reinvest cash and cash items, to hold cash uninvested, and to subscribe for, invest in, reinvest in, purchase or otherwise acquire, own, hold, pledge, sell, assign, transfer, exchange, distribute, write options on, lend or otherwise deal in or dispose of contracts for the future acquisition or delivery of all types of securities, futures contracts and options thereon, and forward currency contracts of every nature and kind, including, without limitation, all types of bonds, debentures, stocks, preferred stocks, negotiable or non-negotiable instruments, obligations, evidences of indebtedness, certificates of deposit or indebtedness, commercial paper, repurchase agreements, bankers’ acceptances, and other securities of any kind, issued, created, guaranteed, or sponsored by any and all Persons, including, without limitation, states, territories,and possessions of the United States and the District of Columbia and any political subdivision, agency, or instrumentality thereof, any foreign government or any political subdivision of the U.S. Government or any foreign government, or any international instrumentality or organization, or by any bank or savings institution, or by any corporation or organization organized under the laws of the United States or of any state, territory, or possession thereof, or by any corporation or organization organized under any foreign law, or in“when issued” contracts for any such securities, futures contracts and options thereon, and forward currency contracts, to change the investments of the assets of the Trust; and to exercise any and all rights, powers, and privileges of ownership or interest in respect of any and all such investments of every kind and description, including, without limitation, the right to consent and otherwise act with respect thereto, with power to designate one or more Persons, to exercise any of said rights, powers, and privileges in respect of any of said instruments; (b)To sell, exchange, lend, pledge, mortgage, hypothecate, lease, or write options with respect to or otherwise deal in any property rights relating to any or all of the assets of the Trust or any Series; (c)To vote or give assent, or exercise any rights of ownership, with respect to stock or other securities or property; and to execute and deliver proxies or powers of attorney to such person or persons as the Trustees shall deem proper, granting to such person or persons such power and discretion with relation to securities or property as the Trustees shall deem proper; (d)To exercise powers and right of subscription or otherwise which in any manner arise out of ownership of securities; 9 (e)To hold any security or property in a form not indicating that it is trust property, whether in bearer, unregistered or other negotiable form, or in its own name or in the name of a custodian or subcustodian or a nominee or nominees or otherwise or to authorize the custodian or a subcustodian or a nominee or nominees to deposit the same in a securities depository, subject in each case to the applicable provisions of the 1940 Act; (f)To consent to, or participate in, any plan forthe reorganization, consolidation or merger of any corporation or issuerof any security which is held in the Trust; to consent to any contract, lease, mortgage, purchase, or sale of property by such corporation or issuer; and to pay calls or subscriptions with respect to any security held in the Trust; (g)To join with other security, holders in acting through a committee, depositary, voting trustee or otherwise, and in that connection to deposit any security with, or transfer any security to, any such committee, depositary or trustee, and to delegate to them such power and authority with relation to any security (whether or not so deposited or transferred) as the Trustees shall deem proper, and to agree to pay, and to pay, such portion of the expenses and compensation of such committee, depositary or trustee as the Trustees shall deem proper; (h)To litigate, compromise, arbitrate, settle or otherwise adjust claims in favor of or against the Trust or a Series, or any matter in controversy, including but not limited to claims for taxes; (i)To enter into joint ventures, general or limited partnerships and any other combinations or associations; (j)To borrow funds or other property in the name of the Trust or Series exclusively for Trust purposes; (k)To endorse or guarantee the payment of any notes or other obligations of any Person; to make contracts of guaranty or suretyship, or otherwise assume liability for payment thereof; (l)To purchase and pay for entirely out of Trust Property such insurance as the Trustees may deem necessary, desirable or appropriate for the conduct of the business, including,without limitation, insurance policies insuring the assets of the Trust or payment of distributions and principal on its portfolio investments, and insurance policies insuring the Shareholders, Trustees, officers, employees, agents, Investment Manager, principal underwriters, or independent contractors of the Trust, individually against all claims and liabilities of every nature arising by reason of holding Shares, holding, being or having held any such office or position, or by reason of any action alleged to have been taken or omitted by any such Person as Trustee, officer, employee, agent, investment Manager, Principal Underwriter, or independent contractor, including any action taken or omitted that may be determined to constitute negligence, whether or not the Trust would have the power to indemnify such Person against liability; and 10 (m)To adopt, establish and carry out pension; profit-sharing, share bonus, share purchase, savings, thrift and other retirement, incentive and benefit plans, trusts and provisions, including the purchasing of life insurance and annuity contracts as a means of providing such retirement and other benefits, for any or all of the Trustees, officers, employees and agents of the Trust. The Trust shall not be limited to investing in obligations maturing before the possible termination of the Trust or one ormore of its Series.The Trust shall not in any way be bound or limited by any present or future law or custom in regard to investment by fiduciaries.The Trust shall not be required to obtain any court order to deal with any assets of the Trust or take any other action hereunder. Section 4.Payment of Expenses by the Trust .Subject to the provisions of Article III, Section 6(b), the Trustees are authorized to pay or cause to be paid out of the principal or income of the Trust or Series, or partly out of the principal and partly out of income, and to charge or allocate the same to, between or among such one or more of the Series that may be established or designated pursuant to Article III, Section 6, all expenses, fees, charges, taxes and liabilities incurred or arising in connection with the Trust or Series, or in connection with the management thereof, including,but not limited to, the Trustees’ compensation and such expenses and charges for the services of the Trust’s officers, employees, Investment Manager, Principal Underwriter, auditors, counsel, custodian, transfer agent, Shareholder servicing agent, and such other agents or independent contractors and such other expenses and charges as the Trustees may deem necessary or proper to incur. Section 5.Ownership of Assets of the Trust .Title to all of the assets of the Trust shall at all times be considered as vested in the Trust, except that the Trustees shall have power to cause legal title to any Trust Property to be held by or in the name of one or more of the Trustees, or in the name of the Trust, or inthe name of any other Person as nominee, on such terms as the Trustees may determine.Upon the resignation, incompetency, bankruptcy, removal, or death of a Trustee he or she shall automatically cease to have any such title in any of the Trust Property, and the title of such Trustee in the Trust Property shall vest automatically in the remaining Trustees.Such vesting and cessation of title shall be effective whether or not conveyancing documents have been executed and delivered The Trustees may determine that the Trust or the Trustees, acting for and on behalf of the Trust, shall be deemed to hold beneficial ownership of any income earned on the securities owned by the Trust, whether domestic or foreign. Section 6.Service Contracts. (a)The Trustees may, at any time and from time to time, contract for exclusive or nonexclusive advisory, management and/or administrative services for the Trust or for any Series with any Person; and any such contract may contain such other terms as the Trustees may determine, including without limitation, authority for the Investment Manager to determine from time to time without prior consultation with the Trustees what investments shall be purchased, held, sold or exchanged and what portion, if any, of the assets of the Trust shall be held uninvested and to make changes in the Trust’s investments, and such other responsibilities as may specifically be delegated to such Person. 11 (b)The Trustees may also, at any time and from time to time, contract with any Persons, appointing such Persons exclusive or nonexclusive distributor or Principal Underwriter for the Shares of one or more of the Series or other securities to be issued by the Trust.Every such contract may contain such other terms as the Trustees may determine. (c)The Trustees are also empowered, at any time and from time to time, to contract with any Persons, appointing such Person(s) to serve as custodian(s), transfer agent and/or shareholder servicing agent for the Trust or one or more of its Series.Every such contract shall comply with such terms as may be required by the Trustees. (d)The Trustees are further empowered, at any time and from time to time, to contract with any Persons to provide such other services to the Trust or one or more of the Series, as the Trustees determine to be in the best interests of the Trust and the applicable Series. (e)The fact that: (i)any of the Shareholders, Trustees, or officers of the Trust is a shareholder, director, officer, partner, trustee, employee, Manager, adviser, Principal Underwriter, distributor, or affiliate or agent of or for any Person with which an advisory, management or administration contract, or Principal Underwriter’s or distributor’s contract, or transfer, shareholder servicing or other type of service contract may be made, or that (ii)any Person with which an advisory, management or administration contract or Principal Underwriter’s or distributor’s contract, or transfer, shareholder servicing or other type of service contract may be made also has an advisory, management or administration contract, or principal underwriter’s or distributor’s contract, or transfer, shareholder servicing or other service contract, or has other business or interests with any other Person, shall not affect the validity of any such contract or disqualify any Shareholder, Trustee or officer of the Trust from voting upon or executing the same, or create any liability or accountability to the Trust or its Shareholders, provided approval of each such contract is made pursuant to the applicable requirements of the 1940 Act. 12 ARTICLE V. Shareholders’ Voting Powers and Meetings Section 1.Voting Powers .Subject to the provisions of Article III, Sections 5 and 6(d), the Shareholders shall have right to vote only (i) for the election or removal of Trustees as provided in Article IV, Section 1, and (ii) with respect to such additional matters relating to the Trust as may be required by the applicable provisions of the 1940 Act, including Section 16(a) thereof, and (iii) on such other matters as the Trustees may consider necessary or desirable.Each whole Share shall be entitled to one vote as to any matter on which it is entitled to vote and each fractional Share shall be entitled to a proportionate fractional vote.There shall be no cumulative voting in the election of Trustees.Shares may be voted in person or by proxy.A proxy purporting to be executed by or on behalf of a Shareholder shall be deemed valid unless challenged at or prior to its exercise and the burden of proving invalidity shall rest on the challenger. Section 2.Voting Power and Meetings .Meetings of the Shareholders may be called by the Trustees for the purposes described in Section 1 of this Article V.A meeting of Shareholders may be held at any place designated by the Trustees.Written notice of any meeting of Shareholders shall be given or caused to be given by the Trustees by delivering personally or mailing such notice not more than ninety (90), nor less than ten (10) days before such meeting, postage prepaid, stating the time and place of the meeting, to each Shareholder at the Shareholder’s Address as it appears on the records of the Trust.Whenever notice of a meeting is required to be given to a Shareholder under this Declaration of Trust, a written waiver thereof, executed before or after the meeting by such Shareholder or his or her attorney thereunto authorized and filed with the records of the meeting, or actual attendance at the meeting of Shareholders in person or by proxy, shall be deemed equivalent to such notice. Section 3.Quorum and Required Vote .Except when a larger quorum is required by the applicable provisions of the 1940 Act, the presence in person or by proxy of a majority of the Shares entitled to vote on a matter shall constitute a quorum at a Shareholders’ meeting.Any meeting of Shareholders may be adjourned from time to time by a majority of the votes properly cast upon the question of adjourning a meeting to another date and time, whether or not a quorum is present, and the meeting may be held as adjourned within a reasonable time after the date set for the original meeting without further notice.Subject to the provisions of Article III, Section 6(d) and the applicable provisions of the 1940 Act, when a quorum, is present at any meeting, a majority of the Shares voted shall decide any questions except only a plurality vote shall be necessary to elect Trustees. Section 4.Action by Written Consent .Any action taken by Shareholders may be taken without a meeting if all the holders of Shares entitled to vote on the matter are provided with not less than 7 days written notice thereof and written consent to the action is filed with the records of the meetings of Shareholders by the holders of the number of shares that would be required to approve the matter as provided in Article V, Section 3.Such consent shall be treated for all purposes as a vote taken at a meeting of Shareholders. 13 Section 5.Record Dates .For the purpose of determining the Shareholders who are entitled to vote or act at any meeting or any adjournment thereof, the Trustees may fix a time, which shall be not more than ninety (90) nor less than ten (10) days before the date of any meeting of Shareholders, as the record date for determining the Shareholders having the right to notice of and to vote at such meeting and any adjournment thereof, and in such case only Shareholders of record on such record date shall have such right, notwithstanding any transfer of shares on the books of the Trust after the record date.For the purpose of determining the Shareholders who are entitled to receive payment of any dividend or of any other distribution, the Trustees may fix a date, which shall be before the date for the payment of such dividend or distribution, as the record date for determining the Shareholders having the right to receive such dividend or distribution.Nothing in this Section shall be construed as precluding the Trustees from setting different record dates for different Series. ARTICLE VI. Net Asset Value, Distributions, and Redemptions Section 1.Determination of Net Asset Value, Net Income, and Distributions .Subject to Article III, Section 6 hereof, the Trustees, in their absolute discretion, may prescribe and shall set forth in the By-laws or in a duly adopted resolution of the Trustees such bases and time for determining the per Share net asset value of the Shares ofany Series and the declaration and payment of dividends and distributions on the Shares of any Series, as they may deem necessary or desirable. Section 2.Redemptions and Repurchases .The Trust shall purchase such Shares as are offered by any Shareholder for redemption, upon receipt by the Trust or a Person designated by, the Trust that the Trust redeem such Shares or in accordance with such procedures for redemption as the Trustees may from time to time authorize; and the Trust will pay therefor the net asset value thereof, in accordance with the By-Laws and the applicable provisions of the 1940 Act.Payment for said Shares shall be made by the Trust to the Shareholder within seven days after the date on which the request for redemption is received in proper form.The obligation set forth in this Section 2 is subject to the provision that in the event that any time the New York Stock Exchange (the “Exchange”) is closed for other than weekends, or holidays, or if permitted by the Rules of the Commission during periods when trading on the Exchange is restricted or during any emergency which makes it impracticable for the Trust to dispose of the investments of the applicable Series or to determine fairly the value of the net assets held with respect to such Series or during any other period permitted by order of the Commission for the protection of investors, such obligations may be suspended or postponed by the Trustees. The redemption price may in any case or cases be paid in cash or wholly or partly in kind in accordance with Rule 18f-1 under the 1940 Act if the Trustees 14 determine that such payment is advisable in the interest of the remaining Shareholders of the Series of which the Shares are being redeemed.Subject to the foregoing, the selection and quantity of securities or other property so paid or delivered as all or part of the redemption price shall be determined by or under authority of the Trustees.In no case shall the Trust be liable for any delay of any corporation or other Person in transferring securities selected for delivery as all or part of any payment in kind. 15 Section 3.Redemptions at the Option of the Trust .The Trust shall have the right, at its option, upon 60days notice to the affected Shareholder at any time to redeem Shares of any Shareholder at the net asset value thereof as described in Section 1 of this Article VI: (i) if at such time such Shareholder owns Shares of any Series having an aggregate net asset value of less than a minimum value determined from time to time by the Trustees; or (ii) to the extent that such Shareholder owns Shares of a Series equal to or in excess of a maximum percentage of the outstanding Shares of such Series determined from time to time by the Trustees; or (iii) to the extent that such Shareholder owns Shares equal to or in excess of a maximum percentage, determined from time to time by the Trustees, of the outstanding Shares of the Trust. Section 4.Transfer of Shares .The Trust shall transfer shares held of record by any Person to any other Person upon receipt by the Trust or a Person designated by the Trust of a written request therefore insuch form and pursuant to such procedures as may be approved by the Trustees. ARTICLE VII. Compensation and Limitation of Liability Section 1.Compensation of Trustees .The Trustees as such shall be entitled to reasonable compensation from the Trust, and they may fix the amount of such compensation from time to time.Nothing herein shall in any way prevent the employment of any Trustee to-provide advisory, management, legal, accounting, investment banking or other services to the Trust and to be specially compensated for such services by the Trust. Section 2.Indemnification and Limitation of Liability .The Trustees shall not be responsible or liable in any event for any neglect or wrong-doing of any officer, agent, employee, Manager or Principal Underwriter of the Trust, nor shall any Trustee be responsible for the act or omission of any other Trustee, and, subject to the provisions of the Bylaws, the Trust out of its assets may indemnify and hold harmless each and every Trustee and officer of the Trust from and against any and all claims, demands, costs, losses, expenses, and damages whatsoever arising out of or related to such Trustee’s performance of his or her duties as a Trustee or officer of the Trust; provided that nothing herein contained shall indemnify, hold harmless or protect any Trustee or officer from or against any liability to the Trust or any Shareholder to which he or she would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his or her office. Every note, bond, contract, instrument, certificate or undertaking and every other act or thing whatsoever issued, executed or done by or on behalf of the Trust or the Trustees or any of them in connection with the Trust shall be conclusively deemed, to have been issued, executed or done only in or with respect to their or his or her capacity as Trustees or Trustee, and such Trustees or Trustee shall not be personally liable thereon. 16 Section 3.Trustee’s Good Faith Action, Expert Advice No Bond or Surety .The exercise by the Trustees of their powers hereunder shall be binding upon everyone interested in or dealing with the Trust.A Trustee shall be liable to the Trust and to any Shareholder solely for his or her own wilful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the office of Trustee, and shall not be liable for errors of judgment or mistakes of fact or law.The Trustees may take advice of counsel or other experts with respect to the meaning and operation of this Declaration of Trust, and shall be under no liability for any act or omission in accordance with such advice nor for failing to follow such advice.The Trustees shall not be required to give any bond as such, nor any surety if a bond is required. Section 4.Insurance .The Trustees shall be entitled and empowered to the fullest extent permitted by law to purchase with Trust assets insurance for liabilityand for all expenses reasonably incurred or paid or expected to be paid by a Trustee or officer in connection with any claim, action, suit, or proceeding in which he or she becomes involved by virtue of his or her capacity or former capacity with the Trust, whether or not the Trust would have the power to indemnify him or her against such liability under the provisions of this Article. ARTICLE VIII. Miscellaneous Section 1.Liability of Third Persons Dealing with Trustees .No Person dealingwith the Trustees shall be bound to make any inquiry concerning the validity of any transaction made or to be made by the Trustees or to see to the application of any payments, made or properly transferred to the Trust or upon its order. Section 2.Termination of Trust or Series .Unless terminated as provided herein, the Trust shall continue without limitation of time.The Trust may be terminated at any time, by the Trustees upon 60 days prior written notice to the Shareholders.Any Series may be terminated at any time by the Trustees upon 60 days prior written notice to the Shareholders of that Series. Upon termination of the Trust (or any Series, as the case may be), after paying or otherwise providing for all charges, taxes, expenses and liabilities held, severally, with respect to each Series(or the applicable Series, as the case may be), whether due or accrued or anticipated may be determined by the Trustees, the Trust shall, in accordance with such procedures as the Trustees consider appropriate, reduce the remaining assets held, severally, with respect to each Series (or the applicable Series, as the case may be), to distributable form in cash or shares or other securities, and any combination thereof, and distribute the proceeds held with respect to each Series (or the applicable Series, as the case may be), to the Shareholders of that Series, as a Series, ratably according to the number of Shares of that Seriesheld by the several Shareholders on the date of termination. 17 Section 3.Merger and Consolidation .The Trustees may cause (i) the Trust or one or more of its Series to the extent consistent with applicable law to be merged into or consolidated with another Trust, series or Person, (ii) the Shares of the Trust or any Series to be converted into beneficial interests in another statutory trust (or series thereof), (iii) the Shares to be exchanged for assets or property under or pursuant to any state or federal statute to the extent permitted by-law or (iv) a sale of assets of the Trust or one or more of its Series.Such merger or consolidation, Share conversion, Share exchange or sale ofassets must be authorized by vote as provided in Article V,Section 3 herein; provided that in all respects not governed by statute or applicable law, the Trustees shall have power to prescribe the procedure necessary or appropriate to accomplish a sale of assets, Share exchange, merger or consolidation including the power to create one or more separate statutory trusts to which all or any part of the assets, liabilities, profits or losses of the Trust may be transferred and to provide for the conversion of Shares of the Trust or any Seriesinto beneficial interests in such separate statutory trust or trusts (or series thereof). Section 4.Amendments .This Declaration of Trust may be restated and/or amended at any time by an instrument in writing signed by a majority of the Trustees then holding office.Any such restatement and/or amendment hereto shall be effective immediately upon execution and approval.The Certificate of Trust of the Trust may be restated and/or amended by a similar procedure, and any such restatement and/or amendment shall be effective immediately upon filing with the office of the Secretary of State of the State of Delaware or upon such future date as may be stated therein. Section 5.Filing of Copies References, Headings .The original or a copy of this instrument and of each restatement and/or amendment hereto shall be kept at the office of the Trust where it may be inspected by any Shareholder.Anyone dealing with the Trust may rely on a certificate by an officer of the Trustas to whether or not any such restatements and/or amendments have been made and as to any matters in connection with the Trust hereunder; and, with the same effect as if it were the original, may rely on a copy certified by an officer of the Trust to be a copy of this instrument or of any such restatements and/or amendments.In this instrument, and in any such restatements and/or amendment, references to this instrument, and all expressions like “herein,” “hereof” and “hereunder,” shall be deemed to refer to this instrument as amended or affected by any such restatements and/or amendments.Headings, are placed herein for convenience of reference only and shall not be taken as a part hereof or control or affect the meaning, construction or effect of this instrument.Whenever the singular number is used herein, the same shall include the plural; and the neuter, masculine and feminine genders shall include each other, as applicable.This instrument may be executed in any number of counterparts each of which shall be deemed an original. Section 6.Applicable Law .This Agreement and Declaration of Trust is created under and is to be governed by and construed and administered according to the laws of the State of Delaware and the Delaware Statutory trust Act, as amended from time to time (the “Act”).The Trust shall be a Delaware statutory trust pursuant to such Act, and without limiting the provisions hereof, the Trust may exercise all powers which are ordinarily exercised by such a statutory trust. 18 Section 7.Provisions in Conflict with Law or Regulations (a)The provisions of the Declaration of Trust are severable, and if the Trustees shall determine, with the advice of counsel, that any of such provisions is in conflict with the 1940 Act, the regulated investment company provisions of the Internal Revenue Code or with other applicable laws and regulations, the conflicting provision shall be deemed never to have constituted a part of the Declaration of Trust; provided, however, that such determination shall not affect any of the remaining provisions of the Declaration of Trust or render invalid or improper any action taken or omitted prior to such determination. (b)If any provision of the Declaration of Trust shall be held invalid or unenforceable in any jurisdiction, such invalidity or unenforceability shall attach only to such provision in such jurisdiction and shall not in any manner affect such provision in any other jurisdiction or any other provision of the Declaration of Trust inany jurisdiction. 19 Section 8.Statutory Trust Only .It is the intention of the Trustees to create a statutory trust pursuant to the Act, and thereby to create only the relationship of trustee and beneficial owners within the meaning of such Act between the Trustees and each Shareholder.It is notthe intention of the Trustees to create a general partnership, limited partnership, joint stock association, corporation, bailment, joint venture, or any form of legal relationship other than a statutory trust pursuant to suchAct.Nothing in this Declaration of Trust shall be construed to make the Shareholders, either by themselves or with the Trustees, partners or members of a joint stock association. Section 9.Use of the Name “UBS” .The name “UBS” and all rights to the use of the name “UBS” belong to UBS AG or its affiliates (together “UBS”).UBS has consented to the use by the Trust of the identifying word “UBS” and has granted to the Trust a non-exclusive license to use the name “UBS” as part of the name of the Trust and the name of any Series of Shares.In the event UBS or an affiliate of UBS is not appointed as Manager or ceases to be the Manager of the Trust or of any Series using such names, the non-exclusive license granted herein may be revoked by UBS and the Trust promptly shall cease using the name “UBS” as part of its name or the name of any Series of Shares, upon receipt of the written request therefore by UBS or any successor to its interests in such name. IN WITNESS WHEREOF, the Trustees named below do hereby make and enter into this Amended and Restated Agreement and Declaration of Trust as of the 28th day of September, 2004. /s/ Walter E. Auch /s/ Edward M. Roob Walter E. Auch Edward M. Roob 6001 N. 62nd Place 841 Woodbine Lane Paradise Valley, Arizona85253 Northbrook, Illinois60062 /s/ Adela Cepeda /s/ J. Mikesell Thomas Adela Cepeda J. Mikesell Thomas A.C. Advisory, Inc. Federal Home Loan Bank of Chicago 161 North Clark Street 111 East Wacker Drive Suite 4975 Suite 800 Chicago, Illinois60601 Chicago, Illinois60601 /s/ Frank K. Reilly Frank K. Reilly University of Notre Dame College of Business Administration, Room 307A Notre Dame, Indiana46556-0399 20 THE PRINCIPAL PLACE OF BUSINESS OF THE TRUST IS One North Wacker Drive Chicago, Illinois60606 21 EXHIBIT A SERIES AND CLASSES OF THE TRUST I. Pursuant to Article III, Section 1 of the Declaration of Trust, the Shares of beneficial interest of the Trust are divided into the following separate Series of Shares established and designated as:UBS Dynamic Alpha Fund, UBS Global Allocation Fund, UBS Global Frontier Fund, UBS Multi-Asset Income Fund, UBS Emerging Markets Equity Fund, UBS Global Equity Fund, UBS International Equity Fund, UBS Market Neutral Multi-Strategy Fund, UBS U.S. Equity Alpha Fund, UBS U.S. Equity Opportunity Fund, UBS U.S. Large Cap Equity Fund, UBS U.S. Real Estate Equity Fund, UBS U.S. Small Cap Equity Fund, UBS U.S. Small Cap Growth Fund, UBS Core Plus Bond Fund, UBS Emerging Markets Debt Fund, UBS Fixed Income Opportunities Fund, UBS Global Bond Fund and UBS High Yield Fund, each with an unlimited number of Shares of beneficial interest, (par value $0.001 per share), with such rights and preferences as are set forth in the Declaration of Trust. II. Pursuant to Article III, Section 1 of the Declaration of Trust, each Series of the Trust is further divided into the following separate classes of Shares established and designated as: Class A Shares, Class B Shares, Class C Shares and Class Y Shares, with the exception of the UBS Global Frontier Fund, UBS Multi-Asset Income Fund, UBS Market Neutral Multi-Strategy Fund, UBS Emerging Markets Equity Fund, UBS U.S. Equity Alpha Fund, UBS U.S. Real Estate Equity Fund, UBS U.S. Small Cap Equity Fund, UBS Emerging Markets Debt Fund and UBS Fixed Income Opportunities Fund, which are divided into the following separate classes of Shares established and designated as: Class A Shares, Class C Shares and Class Y Shares.Each separate class of each Series has an unlimited number of Shares of beneficial interest, (par value of $0.001 per share).The Class B Shares of a Series of the Trust are further divided into the following sub-classes of Shares established and designated as:Class B-1 Shares, Class B-2 Shares, Class B-3 Shares and Class B-4 Shares, each with an unlimited number of Shares of beneficial interest, (par value $0.001 per share). A. Each Class A Share, Class B Share, Class C Share and Class Y Share of a Series shall have the rights and limitations as set forth in Section 1 of Article III of the Declaration of Trust, except that:(i) dividends and distributions paid on Class A Shares, Class B Shares and Class C Shares of a Series shall reflect reductions for payments of fees under the Series’ shareholder services and/or distribution plan adopted pursuant to Rule 12b-1 of the 1940 Act for the Class A Shares, Class B Shares and Class C Shares, respectively; (ii) only the Class A Shares, Class B Shares, Class C Shares and Class Y Shares shall have (a) exclusive voting rights with respect to any matter submitted to a vote of shareholders that affects only holders of Class A Shares, Class B Shares, Class C Shares and Class Y Shares, respectively, including, without limitation, the provisions or any shareholder services and/or distribution plan adopted pursuant to Rule 12b-1 of the 1940 Act for the Class A Shares, Class B Shares and Class C Shares, and (b) no voting rights with respect to the provision of any shareholder services and/or distribution plan adopted pursuant to Rule 12b-1 of the 1940 Act applicable to any other class of shares of the Series or with regard to any other matter submitted to a vote of shareholders that does not now or in the future affect holders of the Class A Shares, Class B Shares, Class C Shares and Class Y Shares, respectively; and (iii) Class B Shares of a Series shall automatically convert to Class A Shares of the same Series, beginning in the seventh year (in the case of Class B-1 Shares), beginning in the fifth year (in the case of B-2 Shares), beginning in the fourth year (in the case if Class B-3 Shares) and beginning in the third year (in the case of Class B-4 Shares) that such Class B Shares are held. A-1 B. Purchases of Class A Shares of a Series are subject to the imposition of a sales charge according to the following schedules, which may be adjusted from time to time and are subject to such waivers as shall be determined from time to time by UBS Global Asset Management and as shall be described in the current prospectuses of the Class A Shares of the Series of the Trust: (i) With respect to the Class A Shares of the Series designated and established as the UBS Multi-Asset Income Fund, UBS Core Plus Bond Fund, UBS Emerging Markets Debt Fund, UBS Fixed Income Opportunities Fund, UBS Global Bond Fund and UBS High Yield Fund (collectively, the “Fixed Income Series”), sales charges are imposed as follows: Amount of Investment Sales Charge as a Offering Price Less than $100,000 4.50% $100,000 to $249,999 3.50% $250,000 to $499,999 2.50% $500,000 to $999,999 2.00% $1,000,000 and over None (ii) With respect to the Class A Shares of the Series designated and established as the UBS Dynamic Alpha Fund, UBS Global Allocation Fund, UBS Global Frontier Fund, UBS Emerging Markets Equity Fund, UBS Global Equity Fund, UBS International Equity Fund, UBS Market Neutral Multi-Strategy Fund, UBS U.S. Equity Alpha Fund, UBS U.S. Equity Opportunity Fund, UBS U.S. Large Cap Equity Fund, UBS U.S. Real Estate Equity Fund, UBS U.S. Small Cap Equity Fund and UBS U.S. Small Cap Growth Fund (collectively, the “Equity Series”), sales charges are imposed as follows: A-2 Amount of Investment Sales Charge as a Offering Price Less than $50,000 5.50% $50,000 to $99,999 4.50% $100,000 to $249,999 3.50% $250,000 to $499,999 2.50% $500,000 to $999,999 2.00% $1,000,000 and over None (iii) Purchases of Class A Shares of the Series of $1 million or more that are redeemed within one year after purchase are subject to the imposition of a contingent deferred sales charge equal to 1% of the Class A Shares’ offering price or the net asset value at the time of sale by the shareholder, whichever is less, subject to such waivers as shall be determined from time to time by UBS Global Asset Management and as shall be described in the current prospectuses of the Class A Shares of the Series of the Trust. C. ClassB Shares of are subject to the imposition of a contingent deferred sales charge when shares are sold before the end of the specified periods as shown in the schedule below, subject to such waivers as shall be determined from time to time by UBS Global Asset Management and as shall be described in the current prospectuses of the Class B Shares of a Series of the Trust: If shares are sold within: Percentage (based on amount of investment) by which the shares’ net asset value is multiplied: Class B-1 Class B-2 Class B-3 Class B-4 Less than $100,000 $100,000 to $249,999 $250,000 to $499,999 $500,000 to $999,999 1st year since purchase 5% 3% 3% 2% 2nd year since purchase 4% 2% 2% 1% 3rd year since purchase 3% 2% 1% None 4th year since purchase 2% 1% None None 5th year since purchase 2% None None None 6th year since purchase 1% None None None 7th year since purchase None None None None A-3 The contingent deferred sales charge for the ClassB Shares of a Series is calculated by multiplying the lesser of the net asset value of the Shares at the time of purchase or the net asset value at the time of sale by the applicable percentage shown in the schedule above. Regardless of the amount of the investment, ClassB Shares of Family Funds (“Family Funds” include other UBS Funds, PACE Select funds and other funds for which UBS Global Asset Management (US) Inc. serves as principal underwriter) purchased or acquired prior to November5, 2001 and exchanged (including exchanges as part of a reorganization) for shares of the Series after November5, 2001 (collectively, “Prior ClassB Shares”) are subject to the contingent deferred sales charge schedule for Class B-1 Shares.Class B-1 Shares of a Series that were received in exchange for Class B Shares of a Family Fund, held by an investor for six years, will automatically convert to Class A Shares of the same Series is beginning of the seventh year that the Class B-1 Shares and Prior Class B Shares are held. D. Class C Shares are subject to the imposition of contingent deferred sales charge on Class C Shares redeemed within one year after purchase, which shall be equal to the lesser of the net asset value of the Class C Shares at the time of purchase or the net asset value of such Class C Shares at the time of sale, multiplied by 1% for the Equity Series and 0.75% for the Fixed Income Series, subject to such waivers as shall be determined from time to time by UBS Global Asset Management and as shall be described in the current prospectuses of the Class C Shares of the Series of the Trust. December 30, 2011 A-4
